The writer concurs in the decision of the court that section 32, subsection (g-3), and section 33, subsection (b), are void; but, while admitting the force of the reasoning displayed and of the adverse trend of decision in this and other jurisdictions, he is, nevertheless, unable to agree that the provision of the ordinance which excludes from the residential use districts "undertaking business or establishment or funeral home," other than those in existence at the time of the passage of the ordinance, is a lawful exercise of the police power. The fact that the legislative body of the municipality specifically enacted this exclusion is a legislative determination that the particular inhibition would be inconsistent with *Page 161 
the health, security, general welfare, or morals of the municipality; but this conclusion must be sound before it can be decisive. The governmental power to interfere by zoning regulations with the general property rights of the landowner, by restricting the character of his use, is not arbitrary nor unlimited. The restriction is void unless it bear a substantial relation to the lawful exercise of the police power, because neither the General Assembly of Maryland, nor any municipality to which it has delegated the power to legislate, may impose unnecessary and unreasonable restrictions upon the use of private property. The right of the owner of land to its lawful use is property within the protection of constitutional law.Washington, ex rel. Seattle etc. Co. v. Roberge, 278 U.S. 116, 120, 49 S.Ct. 50, 73 L.Ed. 210, 213. These principles have been repeatedly affirmed by this tribunal. It remains to make their application.
The place of business of an undertaker is not a nuisance perse. If it become one by its condition or mode and manner of operation, redress by those injuriously affected may be had by way of damages or, under proper circumstances, by relief in equity. It follows that the art and business of an undertaker are generally a legitimate pursuit and use of property, wherever undertaken. Decent preparation of the dead and their respectful burial is indispensable in a civilized state.
Whatever may be the case with reference to a burial place or cemetery, it cannot be urged that these preliminary rites and the sepulture involve any danger to public health, if performed in the usual manner. If proof were necessary of this fact, the testimony on this record of an eminent surgeon is conclusive to this effect. Nor can it be maintained that the business will, in any appreciable degree, affect the security or morals of the community. This is so evident that argument is superfluous. The statute does not include that large and easy word "comfort" in its declaration of purpose, but affirms it to be "promoting the health, security, general welfare and morals of the community." So, Code (Supp. 1929), art. 66B, sec. 1. "Comfort" is not what the Legislature had *Page 162 
in mind, and, consequently, may be dropped from the discussion, and there remain for consideration only the words "general welfare." The adjective is opposed to the particular, and has the meaning of public; and the substantive is comprehensive enough to embrace not only health, security, and morals, but also order, as they are all elements contributing to the public welfare. Freundon Police Power, secs. 9, 15; 50 C.J., sec. 96, p. 867. In the able opinion written for this court by Judge Walsh in the appeal of Tighe v. Osborne, 149 Md. 349, 356, 357, 131 A. 801, the words "general welfare" were defined, and declared not to enlarge the scope of the police power beyond the reasonable regulations necessary to preserve the public order, health, safety, or morals. The writer is convinced that the restriction has no substantial relation to any of these matters.
The ordinance does not create a district that is exclusively residential. An examination of the zoning map will show that within the residential districts are located and permitted hospitals, churches, and cemeteries. In the neighborhood of the site of the undertaking establishment is a private hospital, and in the next block to the north on the same street is an undertaker's establishment, and three blocks to the south is another. It is true that the places of business of the undertakers were in existence before the adoption of the ordinance; but, nevertheless, they are significant in characterizing the immediate neighborhood, and in supplying concrete evidence that a residential district within the meaning of the ordinance is not one exclusively dedicated to residential uses.
The dead to be cared for in a great city may be the visitors on the street, at a hotel, or in a public place, the patient at a hospital, the permanent guest of a hotel, or the tenant of an apartment, which, for business reasons, does not permit the dead to remain. The undertakers have met the conditions presented by these emergencies, and provided suitable and decent quarters for the dead to await removal, accompanied by religious ceremonies if desired. These places are conducted with privacy, care, and quiet, and without offense to the public. Death comes to most men in their homes, and *Page 163 
there their bodies usually lie until the day of their interment, so it is a normal experience to see the emblem of mourning and funeral cortege in the residential part of the city. To ban the dead, who have no place else to lie, from the comparative quiet and repose of the residential sections and consign their bodies to the commercial districts, is offensive to wholesome instincts and not justified upon the theory that it is necessary. Where all the reticences of death are observed, a normal, reasonable, person is not injuriously affected in health or in mind by the evidence of what must be the universal experience.
The numerous decisions in other jurisdictions, involving the regulation or prohibition of an undertaking business in prescribed sections of a municipality, depend upon particular legislative action, and, while helpful, are not necessarily controlling, as they afford ground for distinction. All, it is submitted, accept as decisive the emotional reaction of a class endowed with sentiment and feeling beyond those of the majority of their fellows in similar circumstances. A mental state induced by entertaining the unpleasant ideas associated with the business of an undertaker, even if accompanied by a resultant depreciation of value of property, does not warrant inhibition of the business in a residential area, within any sound application of the police power of the State and article 66B of the Code (Supp. 1929). SeePearson  Son v. Bonnie, 209 Ky. 307, 272 S.W. 375; Westcottv. Middleton, 43 N.J. Eq. 478, 11 A. 490; Koebler v.Pennewell, 75 Ohio St. 278, 79 N.E. 471; Dean v. PowellUndertaking Co., 55 Cal.App. 545, 203 P. 1015; 2 Dillon onMunicipal Corporations, sec. 683. Stabilization of subsisting values may be an anticipated circumstance which will accompany zoning, but it is not a condition of its exercise. In the instant case, the prohibition gives an artificial monopolistic value to properties now used for the undertaking business, by preventing any competition arising within the districts classified as residential. *Page 164